MEMORANDUM **
Owen R. Fox appeals from the 121-month sentence imposed following this court’s order vacating and remanding for resentencing in light of United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Fox contends that his sentence is unreasonable because it results in an unwarranted sentencing disparity between Fox and one of his co-defendants under 18 U.S.C. § 3553(a)(6). We conclude that Fox’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
Additionally, Fox contends that the district court incorrectly applied the preponderance of the evidence standard when imposing an upward adjustment to his offense level for the amount of loss to investors. We conclude that the district court applied the correct standard. See United States v. Riley, 335 F.3d 919, 927 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.